Citation Nr: 0516237	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-02 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a left 
patella tendon repair, currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran an increased rating, from 10 to 30 
percent, for his service-connected patella tendon repair of 
the left knee. He responded with a timely Notice of 
Disagreement, and was sent a statement of the case by the RO. 
He then filed a timely VA Form 9, perfecting his appeal of 
this issue.

The Board remanded the issue of entitlement to a rating in 
excess of 30 percent for residuals of a left patella tendon 
repair in April 2001 and November 2001.  In July 2003, the 
Board denied the veteran's separate claim for entitlement to 
service connection for arthritis of the left knee.  At the 
same time, the Board remanded the increased rating issue 
involving residuals of a left patella tendon repair for 
further development.

In July 2004, the Board remanded the issue involving 
residuals of a left patella tendon repair again for further 
development.  This case has returned for appellate action.  


FINDING OF FACT

There is no instability, subluxation, or limitation of 
extension of the veteran's left knee.


CONCLUSION OF LAW

The criteria for increased rating for residuals of a left 
patella tendon repair, currently rated as 30 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2004).

The veteran is currently in receipt of a 30 percent 
evaluation for limitation of flexion of the left knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  This is 
the maximum rating permitted under that Diagnostic Code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (Flexion of a leg 
limited to 15 degrees warrants a 30 percent evaluation).

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has recently held that separate ratings 
are assignable for limitation of extension and limitation of 
flexion of one knee.  See VAOPGCPREC 9-04.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.§§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.  Regulation 38 C.F.R. § 
4.14 does not preclude the assignment of separate evaluations 
for separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is also noted that Diagnostic Code 5257 provides a 10 
percent rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has also issued a precedential opinion 
holding that a claimant who has arthritis and instability of 
a knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology. VAOPGCPREC 
23-97. VAOPGCPREC 23- 97, 62 Fed. Reg. 63,604 (July 1, 1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

In this case, as previously noted, the currently assigned 30 
percent rating is the maximum rating allowable under 
Diagnostic Code 5260.  Thus, an increased rating under this 
provision is prohibited.  

Additionally, the evidence fails to show that the veteran's 
left knee extension is limited to 10 degrees or more in order 
to warrant a separate rating under Diagnostic Code 5261.  VA 
examined the veteran in April 2001 and October 2003.  Both 
examination reports are negative for findings that the 
veteran had lost any extension of the left knee.  Thus, the 
criteria for a separate rating under Diagnostic Code 5261 is 
not warranted.

The medical evidence of record does not show lateral 
instability or subluxation of the left knee either.  The 
medical evidence, to include the veteran's VA examination 
reports, establish that the veteran's left knee is stable 
without evidence of instability or subluxation.  Further, in 
July 2003, the Board found that the veteran did not have 
arthritis of the left knee.  Therefore, a separate rating for 
instability and arthritis is not warranted.  


Given the aforementioned, the evidence demonstrates that the 
currently assigned 30 percent rating accounts for the 
veteran's left knee impairment.  The veteran does not have 
sufficient limitation of motion to justify a compensable 
evaluation under Diagnostic Code 5261 and the evidence is 
void of findings showing instability or subluxation.  

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.

For the above time period, the Board has also considered 
whether the case should be referred to the Director of the 
Compensation and Pension Services for extra-schedular 
consideration. An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2004).

The Board recognizes that the veteran experienced episodes of 
instability of the left knee and problems due to pain and 
motion limitation. Such factors are, however, exactly those 
contemplated by the assigned schedular ratings. Moreover, 
insofar as the veteran did undergo hospitalization and 
experience periods of incapacitation, such additional 
functional loss is compensated for in the award of temporary 
total ratings. There is no indication in the record that the 
average industrial impairment from the veteran's right knee 
disability was in excess of that contemplated by the 
schedular evaluations assigned during the relevant time 
periods. Therefore, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.

II.  Veterans Claims Assistance Act

The Board has considered the legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was advised in letters dated in October 2003 and 
July 2004 of what information and evidence was needed to 
substantiate his increased rating claim for residuals of a 
left patella tendon repair.  The letters also advised him of 
the information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

On page two of the July 2004 letter, under the heading "You 
Can Still Send Pertinent Evidence", VA informed the veteran 
that he should contact VA if he had any evidence in his 
possession.  As a result, the Board finds that the fourth 
element has been met.  

When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letters were 
provided after the RO's original adjudication of the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim, including the April 
2001 and October 2003 VA examination reports along with the 
private medical evidence submitted by the veteran.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased rating for residuals of a left 
patella tendon repair, currently rated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


